                     Case 19-13142-mkn              Doc 18       Entered 07/11/19 23:50:09                Page 1 of 2
                                               United States Bankruptcy Court
                                                    District of Nevada
In re:                                                                                                     Case No. 19-13142-mkn
PARNELL COLVIN                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0978-2                  User: admin                        Page 1 of 1                          Date Rcvd: Jul 09, 2019
                                      Form ID: adindsm                   Total Noticed: 11


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 11, 2019.
db             +PARNELL COLVIN,   6681 TARA AVE,   LAS VEGAS, NV 89146-5104
10834374       +LAS VEGAS VALLEY WATER DISTRICT,   1001 S. VALLEY VIEW BLVD,   LAS VEGAS , NV 89107-4447
10834373       +SOUTHWEST GAS,   5241 SPRING MOUNTAIN RD,   LAS VEGAS, NV 89150-0002
10802251       +South west gas,   5241 Spring Mountain RD,   Las Vegas,NV 89150-0002
10802249       +Sprint Headquaters,   6200 Sprint Pkwy,,   Overland Park 66251-6117
10802248       +Tittle Max of Nevada, Inc,   4077 W. Charleston Blvd,   Las Vegas,NV 89102-1606

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
10834375       +EDI: DIRECTV.COM Jul 10 2019 06:58:00     DIRECTV CORPORATE,   2230 E. IMPERIAL HWY, Fl - 10,
                 EL SEGUNDO , CA 90245-3502
10802246        EDI: DIRECTV.COM Jul 10 2019 06:58:00     Direct Tv,   2230 E. Imperial,   El Segundo,ca 90245
10834376       +EDI: ESSL.COM Jul 10 2019 06:58:00     DISH NETWORK,   9601 S. MERIDIAN BLVD,
                 ENGLEWOOD, CO 80112-5905
10802250       +EDI: ESSL.COM Jul 10 2019 06:58:00     Dish-net work,   9601 South Meridian Blvd,
                 Englewood,CO 80112-5905
10802247       +E-mail/Text: _DLBankruptcyDept@nvenergy.com Jul 10 2019 03:00:47     NV energy,
                 6226 W. Sahara ave,   Las Vegas, NV 89146-3060
                                                                                            TOTAL: 5

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 11, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 8, 2019 at the address(es) listed below:
              BRIAN D. SHAPIRO   brian@trusteeshapiro.com,
               assistant@trusteeshapiro.com;cathy@trusteeshapiro.com;nv22@ecfcbis.com
              U.S. TRUSTEE - LV - 7   USTPRegion17.LV.ECF@usdoj.gov
                                                                                            TOTAL: 2
             Case 19-13142-mkn            Doc 18       Entered 07/11/19 23:50:09            Page 2 of 2
NVB 1017−1 (Rev. 8/15)


                              UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEVADA


 IN RE:                                                         BK−19−13142−mkn
                                                                CHAPTER 7
 PARNELL COLVIN

                                    Debtor(s)                   NOTICE OF DISMISSAL;
                                                                NOTICE THAT ALL PENDING HEARINGS
                                                                ARE VACATED




On 7/8/19, the Bankruptcy Court for the District of Nevada entered an order dismissing this bankruptcy case. As a
result, all pending hearings in the case, except any pending hearings regarding Appeals and Motions to Reconsider,
are hereby vacated and will be taken off calendar without further notice. This notice does not affect the status of any
adversary proceedings or any motions or matters that are pending in such adversary proceedings.



Dated: 7/8/19


                                                            Mary A. Schott
                                                            Clerk of Court
